 In the Matter of THE MARYLAND BOLT AND Nu COMPANYandSTEELWORKERS ORGANIZING CoMMI'rTEE LOCAL No. 2060Cases Nos. R--837 and C-798AMENDED DIRECTION OF ELECTIONSeptember °2, 1939On August 16, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision, Order, and Direction of Elec-tion 1 in the above-entitled proceeding.The Direction of Electionprovided that an election by secret ballot be conducted at such timea,s the Board should in the future direct among the production andmaintenance employees who were employed by The Maryland Boltand Nut Company, herein called the Company, within a period tobe determined by the Board in the future, including Vernon Leach,Bernice Desser, and Howard Butler, but excluding other salaried,and clerical employees, watchmen, foremen, assistant foremen, andother supervisory employees, to determine whether or not they- desireto be represented by Steel Workers Organizing Committee, LocalNo. 2060, affiliated with the Committee for Industrial Organization,herein called Local No. 2060, for the purposes of collective bar-gaining.The Board has been informed by the Regional Director for theFifth Region that the Company has posted notices that it will ceaseand desist from engaging in certain unfair labor practices, whichthe Board in its Order of August 16, 1939, required to be posted, andis otherwise complying with the provisions of said Order, and thatLocal No. 2060 desires that an election be held at this time amongemployees on the current pay roll of the Company. Since the pur-pose of delaying the election directed on August 16, 1939, was toallow time for the dissipation of the effects of unfair labor practicesdirected by the Company against Local No. 2060, we see no' reasonfor not granting the request of Local No. 2060.Accordingly, the Board hereby amends its Direction of Electionto read as follows :114 N.L. R. B. 707.15 N. L.R. B., No. 11.66 THE MARYLAND BOLT AND NUT COMPANY67By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTEDthat, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with The Maryland Bolt and Nut Company, Balti-more,Maryland, an election by secret ballot shall be conductedwithin thirty (30) days from the date of this Amended Direction ofElection under the direction and supervision of the Regional Direc-tor for the, Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the production andmaintenance employees of The Maryland Bolt and Nut Companywhose names appear on its pay roll immediately preceding the dateof this Amended Direction of Election, including employees who,lid not work during such pay-roll period because they were ill oron vacation and employees who were then or have since been tem-porarily laid off, and also including Vernon Leach, Bernice Desser,and Howard Butler, but excluding other salaried and clerical em-ployees,watchmen, foremen, assistant foremen, and other super-visory employees, to determine whether or not they desire to be rep-resented by Steel Workers Organizing Committee, Local No. 2060,affiliated with the Committee for Industrial Organization, for thepurposes of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of theabove Amended Direction of Election.